DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13 and 15 are currently pending. Claims 1-3, 5-7, 10-13 and 15 have been amended. Claims 1, 3, 10, 11, and 13 have been amended to overcome the objections, claims 2, 3, 5, 6, 11, and 15 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 21 December 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-12 and 15 are further rejected due to their dependency to claim 1 or 13. Claims 1 and 13 recite an analysis unit, or analysis step, configured to calculate a component or components. However, [0077] of the PGPUB does not recite that the analysis unit calculates the components or components. [0082] also recites that the detection unit determines whether the power in a particular frequency band falls within a particular frequency band of the subject’s range. As such, the specification does not provide support for the analysis unit that calculates the component or components.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 10, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9, 11, 12, and 15 are further rejected due to their dependency to claim 1 or 13.
Claim 1 recites “an analysis unit configured to calculate a component falling within a single frequency band…or components falling within multiple different frequency bands…” in lines 7-11. It is unclear if the analysis unit determines if the component falls within the single frequency band or the components fall within the multiple different frequency bands or if the analysis unit determines both the component falling within the single frequency band and the components falling within the multiple different frequency bands. Furthermore, it is unclear if the components each fall in multiple frequency different frequency bands or if the components each fall in its own frequency band, each frequency band being different from one another. Clarification is requested. It is also unclear as to what “calculate” means. [0082] of the PGPUB recites that the detection unit determines whether the power in a particular frequency band falls within a particular frequency band of the subject’s range. It is unclear if there is any calculation performed. For examination purposes, “calculate” is interpreted as “determine.” Claim 13 has the same indefiniteness issues.
Claim 7 recites “a gradient of a border line” in line 4-5. It is unclear what “a gradient of a border line” is. Clarification is requested.
Claim 10 recites “the gradient of the border line is negative” in lines 6-7. It is unclear how a gradient can be negative. Clarification is requested.
Claim 12 recites “a gradient of the border line” in linee9. It is unclear what a gradient of the border line is. Clarification is requested.
Claim 13 recites the limitation “the analysis unit” in line 28. There is insufficient antecedent basis for this limitation in the claim. “The analysis unit” was not previously mentioned in the claim. Examiner suggests to include mentioning “analysis unit” in the analysis step limitation in lines 7-10 to overcome this rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 13 follows.
Regarding claim 13, the claim recites a series of steps or acts, including making a decision whether or not the electroencephalogram information represents the target electroencephalogram. Thus, the claim is directed to a process/method, with his one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of making a decision whether or not the electroencephalogram information represents the target electroencephalogram sets forth a judicial exception. The step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 13 recites making a decision whether or not the electroencephalogram information represents the target electroencephalogram merely adds insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). Making a decision does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular changed based on making the decision, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites the additional step of acquiring electroencephalogram information and analyzing, or calculating a component falling within a single frequency band or components falling within multiple frequency bands. Acquiring electroencephalogram information and calculating a component or components falling within a single frequency band or multiple frequency bands, respectively, are well-understood, routine and conventional data-gathering and analyzing activity for those in the field of medical diagnostics. Further, the acquiring step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g. mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by medical professionals prior to Applicant’s invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining step does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g. Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 1, the system recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited acquisition unit and electrode unit are generic sensors configured to perform pre-solutional data gathering activity and the detection unit is a generic device configured to perform the abstract idea. According to 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite steps pertaining to data analyzing. The analyzing steps maintain a high level of generality even when considered in combination with the dependent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. ‘971 (US Pub No. 2016/0198971 – previously cited) in view of Adachi et al. ‘753 (US Pub No. 2009/0270753 – previously cited).
Regarding claim 1, Adachi et al. ‘971 teaches an electroencephalogram decision system (Abstract) comprising:
an acquisition unit configured to acquire electroencephalogram information, the electroencephalogram information representing an electroencephalogram obtained by an electrode unit, the electrode unit being placed on a region of interest that forms part of a subject’s head (Fig. 16 ERD measurement apparatus 1, 1a, electrode group 408 and [0147]-[0148]);
an analysis unit configured to calculate a component falling within a single frequency band included in the electroencephalogram represented by the electroencephalogram information, or components falling within multiple different frequency bands included in the electroencephalogram represented by the electroencephalogram information ([0052], [0114]); and
a detection unit configured to determine, based on a decision condition, whether or not the electroencephalogram information represents a target electroencephalogram, which is an electroencephalogram with a characteristic variation (Fig. 10 ERD determiner 70 and [0012]-[0013]; ERD determiner 70 detects a change in signal strength of the EEG signal reaches or exceeds a first threshold, interpreted as producing a target EEG. When the signal strength reaches or exceeds the first threshold, the ERD determiner 70 determines that there is motor intention. Fig. 4 and [0045]-[0048] mention that the presence/absence of event-related desynchronization, ERD, is determined on the basis of a brain waveform, or change in voltage, obtained through measurement, interpreted as satisfying a decision condition.),
the second type of condition specifying that a decision be made, based on the components falling within the multiple different frequency bands included in the electroencephalogram represented by the electroencephalogram information, whether or not the electroencephalogram information represents the target electroencephalogram when the analysis unit has calculated the components falling within the multiple different frequency bands ([0047]-[0048]; The alpha waveband of brainwaves ranges from 8-12 Hz and the beta waveband of brainwaves ranges from 13-26 Hz. ERD change rates are calculated between the individual measurement electrode and reference electrode and between the measurement electrodes in individual combinations of different measurement electrodes to determine if an ERD occurred.).
Adachi et al. ‘971 teaches all of the elements of the current invention as mentioned above except for the decision condition being selected from a plurality of conditions,
the plurality of conditions including a first type of condition and a second type of condition,
the first type of condition specifying that a decision be made, based on the component falling within the single frequency band included in the electroencephalogram represented by the electroencephalogram information, whether or not the electroencephalogram information represents target electroencephalogram has been produced.
Adachi et al. ‘753 teaches a determination section that may determine whether a representative frequency is related to switching of menu items or not based on a relative quantity of the switching frequency being selected from a frequency band of 0.5 Hz to 9 Hz ([0022], [0137]). Fig. 11 and [0001], [0151-[0158] teaches performing this to determine if an event has occurred, which is whether or not the menu was looked at or not.
Although both Adachi et al. ‘971 and Adachi et al. ‘753 teach different decision conditions, both decision conditions of Adachi et al. ‘971 and Adachi et al. ‘753 teach determining if an event occurred. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the decision condition of Adachi et al. ‘753 for the decision condition of Adachi et al. ‘971 as it would be simple substitution of one known element for another to obtain predictable results.
Regarding claim 2, Adachi et al. ‘971 teaches a processing unit configured to perform selection processing for selecting, in accordance with the electroencephalogram information acquired by the acquisition unit, the decision condition from the plurality of conditions before the detection unit determines whether or not the electroencephalogram information represents the target electroencephalogram ([0048]; Different electrodes are selected to determine ERG change rates.).
Regarding claim 3, Adachi et al. ‘971 teaches wherein the second type of condition includes a first detection condition specifying that the target electroencephalogram be detected based on components falling within first and second frequency bands that are different from each other ([0047], [0128]; alpha waveband is interpreted as the first frequency band and beta waveband is interpreted as the second frequency band.).
Adachi et al. ‘971 in view of Adachi et al. ’753 teaches all of the elements of the current invention as mentioned above except for the first type of condition includes:
a second detection condition specifying that the target electroencephalogram be detected based on the component falling within the first frequency band, not the second frequency band; and
a third detection condition specifying that the target electroencephalogram be detected based on the component falling within the second frequency band, not the first frequency band.
As mentioned in the 35 U.S.C. 112(b) rejection of claim 3, the claim is now interpreted as the first type of condition including either the second detection condition or third detection condition.
Adachi et al. ‘753 teaches dedetermining whether a representative frequency is related to switching of the menu items or not based on a relative quantity of the switching frequency being selected from a frequency band of 0.5 Hz to 9 Hz and the representative frequency of the EEG signal ([0022], [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first type of condition of Adachi et al. ‘971 in view of Adachi et al. ‘753 to include a second detection condition as Adachi et al. ‘753 teaches that this would said in determining if an event, or switching of menu items, occurred.
Regarding claim 4, Adachi et al. ‘971 teaches the first frequency band is an alpha-wave frequency band; and the second frequency band is a beta-wave frequency band ([0047]).
Regarding claim 6, Adachi et al. ‘971 teaches wherein the processing unit is configured to perform the selection processing for selecting the decision condition from the plurality of conditions based on components falling within first and second frequency bands included in the electroencephalogram information acquired by the acquisition unit, the first and second bands being different from each other ([0047], [0128]; alpha waveband is interpreted as the first frequency band and beta waveband is interpreted as the second frequency band.).
Regarding claim 7, Adachi et al. ‘971 teaches wherein the processing unit is configured to perform the selection processing for selecting the decision condition from the plurality of conditions based on a gradient of a border line between a rest range and an exercise range ([0047]; Relax section is interpreted as a rest range and imaging section is interpreted as an exercise range.) drawn on a graph where one axis represents power of the first frequency band and another one axis represents power of the second frequency band (Fig. 6 and [0050]).
Regarding claim 8, Adachi et al. ‘971 teaches wherein the rest range is a range in which the components falling within the first and second frequency bands of the subject’s electroencephalogram are able to fall when the subject puts his or her body at rest ([0037]; relax section).
Regarding claim 9, Adachi et al. ‘971 teaches wherein the exercise range is a range in which the components falling within the first and second frequency bands of the subject’s electroencephalogram are able to fall when the subject plans to do voluntary movement ([0037]; imaging section).
Regarding claim 10, Adachi et al. ‘971 teaches wherein the second type of condition includes a first detection condition specifying that the target electroencephalogram be detected based on components falling within first and second frequency bands ([0047], [0128]; alpha waveband is interpreted as the first frequency band and beta waveband is interpreted as the second frequency band.); and
the processing unit is configured to, when finding the gradient of the border line is negative, select the first detection condition (Fig. 12 S107 and [0129]).
	Regarding claim 11, Adachi et al. ‘971 teaches wherein the detection unit is configured to determine, by seeing the components falling within the first and second frequency bands make a transition from the rest range to the exercise range, that the electroencephalogram information represents the target electroencephalogram according to the first detection condition ([0087]-[0089]).
Regarding claim 13, Adachi et al. ‘971, as modified by Adachi et al. ‘753, teaches an electroencephalogram decision method comprising the recited elements.
Regarding claim 15, Adachi et al. ‘971, as modified by Adachi et al. ‘753, teaches a non-transitory storage medium readable for a computer system including a processor and storing a program designed to cause the processor to carry out the electroencephalogram decision method of claim 13.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. ‘971 in view of Adachi et al. ‘753, as evidenced by Katz ‘617 (US Patent No. 6,488,617 – previously cited) and Soulet de Brugiere et al. ‘857 (US Pub No. 2017/0164857 – previously cited).
Regarding claim 5, Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches wherein the plurality of conditions further includes a third type of condition specifying that a decision be made, based on the component falling within one or more frequency bands selected according to a healthy person’s electroencephalogram, whether or not the electroencephalogram information represents the target electroencephalogram.
As previously mentioned, Adachi et al. ‘971 teaches one or more frequency bands ([0047]-[0048]; The alpha waveband of brainwaves ranges from 8-12 Hz and the beta waveband of brainwaves ranges from 13-26 Hz.).
Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches all of the elements of the current invention as mentioned above except for wherein one or more frequency bands are selected according to a healthy person’s electroencephalogram. However, the ranges provided by Adachi et al. ‘971 are according to a healthy person’s EEG.
Katz ‘617 teaches that the alpha frequency band in normal subjects is 8-13 Hz (Column 1 Lines 53-56).
Soulet de Brugiere et al. ‘857 teaches normal waking consciousness is associated with beta waves that have a frequency range of 12.5 Hz-30 Hz.
As such, Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches wherein the plurality of conditions further includes a third type of condition specifying that a decision be made, based on the component falling within one or more frequency bands selected according to a healthy person’s electroencephalogram, whether or not the electroencephalogram information represents the target electroencephalogram, as supported by Katz ‘617 and Soulet de Brugiere et al. ‘857.
	Regarding claim 12, Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches wherein the plurality of conditions further includes a third type of condition specifying that a decision be made, based on a component falling within one or more frequency bands selected according to a healthy person’s electroencephalogram, whether or not the electroencephalogram information represents the target electroencephalogram, and
	the processing unit is configured to select the third type of condition when finding a gradient of the border line is zero or positive (Fig. 12 step S106 and [0129]).
Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches all of the elements of the current invention as mentioned above except for wherein one or more frequency bands are selected according to a healthy person’s electroencephalogram. However, the ranges provided by Adachi et al. ‘971 are according to a healthy person’s EEG.
Katz ‘617 teaches that the alpha frequency band in normal subjects is 8-13 Hz (Column 1 Lines 53-56).
Soulet de Brugiere et al. ‘857 teaches normal waking consciousness is associated with beta waves that have a frequency range of 12.5 Hz-30 Hz.
As such, Adachi et al. ‘971 in view of Adachi et al. ‘753 teaches wherein the plurality of conditions further includes a third type of condition specifying that a decision be made, based on a component falling within one or more frequency bands selected according to a healthy person’s electroencephalogram, whether or not the electroencephalogram information represents the target electroencephalogram, as supported by Katz ‘617 and Soulet de Brugiere et al. ‘857.
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections for claims 8 and 9 have been persuasive. As such, the 35 U.S.C. 112(b) rejections regarding claims 8 and 9 have been withdrawn.
Applicant argues that the amendments to claim 7 would also make claim 10 clear and that the 35 U.S.C. 112(b) rejection regarding claim 10 should be withdrawn. Examiner respectfully disagrees, as it is still unclear what “a gradient of a border line” is. The amendments to claim 7 also do not clarify this. As such, the 35 U.S.C. 112(b) rejection regarding claim 10 is maintained.
Regarding the 35 U.S.C. 101 rejection, Applicant argues that there are specific components used to perform the abstract idea. Although claim 1 does mention different computer components, it is noted that according to 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application. Applicant also argues that the independent claims do not recite a mental process. Examiner respectfully disagrees. For example, claim 13 includes an analysis step to calculate a component falling within a single frequency band. This could be a user merely using a computer to see the component, such as a value, and determine whether it falls within a frequency band. Regarding the arguments for Step 2A and 2B, Applicant mentions that the improvement is deciding whether an ERD signal is detected without basing the decision on a continuous observation period, which amounts to an improvement to the functioning of a computer and an improvement to EEG decision system technology. Examiner recommends to include such subject matter in the claims to potentially overcome the 35 U.S.C. 101 rejection. Furthermore, there is no output mentioned in the claims. The independent claims merely state computational/analysis steps. Examiner also suggests to include an output to create a closed loop system. Examiner also suggests for the output to include effecting a particular change or improvement to the technological field (such as effecting a particular treatment) to potentially overcome the 35 U.S.C. 101 rejection.
Applicant argues that Adachi et al. ‘753 does not tech the second type of condition. Without agreeing or disagreeing, Examiner directs Applicant to page 12 of the Non-Final Office Action, which states that Adachi et al. ‘971 teaches the second type of condition. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 103 rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791